DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 17/274,494 application filed March 9, 2021.  Claims 1-18 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted March 9, 2021 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. Patent No. 3,834,719, “Shin”).
Regarding Claims 1 and 2, Shin discloses the invention substantially as claimed including a piston ring (3”) having a running surface (31), an inner surface (35), a lower ring flank (33), and an upper ring flank (top-most surface of ring (3”)), wherein a recess (5) extending across the perimeter in the shape of an internal angle is located at a transition between the inner surface (35) and the upper ring flank (see Figure 4).  Furthermore, Shin discloses that the recess defines a conical first surface (34) and a conical second surface ((32), incorrectly numbered in Figure 4 as “33”), wherein the first surface lies farther outward when viewed in the radial direction, and farther above the second surface when viewed in the axial direction.  While Shin discloses a first angle is defined between the axial direction and the first surface as an acute angle, and a second angle defined between the radial direction and the second surface as an acute angle, Shin is silent concerning the first angle being between 10° - 50° and the second angle being between 5° - 30°, and an angle between the first surface and the second surface lies in the range between 105° - 150°. 
It is understood that while patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of the claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).  Examiner submits that the recited dimensions would have been an obvious matter of design choice, when viewed in light of the teachings of Shin addressed herein.  Applicant has not disclosed that this dimensioning of elements of the piston ring solves any stated problem or is for any particular purpose and therefore it appears the invention 
Regarding Claims 3 and 17, while Shin discloses all the claimed relationships between the elements of the piston ring (3”), Shin is silent as to the dimensioning of those elements. 
However, Examiner submits that the recited dimensions would have been an obvious matter of design choice, when viewed in light of the teachings of Shin addressed herein.  Applicant has not disclosed that this dimensioning of elements of the piston ring solves any stated problem or is for any particular purpose and therefore it appears the invention would perform equally well by providing respective dimensions of the piston ring surfaces in order to facilitate a favorable sealing effect of the ring while preventing sticking of the ring to the piston head (see column 2, lines 26-50, especially lines 44-50).
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Rao et al. (U.S. Patent No. 5,695,199 “Rao”).
Regarding Claim 4, Shin discloses the invention substantially as claimed, but does not specifically provide a teaching that the transition of the first and second surfaces is a rounded corner.
However, Rao discloses a piston (45) having a piston ring (34) disposed within a groove (31) as is well-known in the art (see Figure 5).  Piston ring (34) includes a first surface (adjacent reference number (35) in Figure 5) and a second surface (adjacent reference number (31), wherein the first surface lies farther outward when viewed in the radial direction, and farther above the second surface when viewed in the axial direction 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the piston ring of Shin by providing the piston ring with a rounded transition as described in Rao in order to facilitate a favorable sealing effect of the ring. 
Regarding Claims 5 and 6, Shin discloses the invention substantially as claimed, but is silent concerning inclusion of a wear protection layer provided on at least one of the first surface and the second surface. 
However, Rao discloses that the piston ring surface is provided with a wear protection layer (see Figure 6 and column 5, lines 46-50).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the piston ring of Shin by providing a wear protection layer as described in Rao in order to facilitate slowing wear that will be realized by the piston ring during engine operation. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Geffroy (U.S. Patent No. 4,103,594).
Regarding Claim 7,  Geffroy discloses a piston (201) having a piston ring groove (203) that includes a groove bottom and a lower groove flank (217) (see Figure 2), wherein a projection (211) is arranged at an upper end of the groove bottom of the piston ring groove (see Figure 2), and wherein projection (211) has a conical first projection surface (between (211) and (212) and a conical second projection surface (208), wherein the first projection surface lies farther outward, when viewed in the radial direction, and 
It is understood that while patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of the claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).  Examiner submits that the recited dimensions would have been an obvious matter of design choice, when viewed in light of the teachings of Geffroy addressed herein.  Applicant has not disclosed that this dimensioning of elements of the piston solves any stated problem or is for any particular purpose and therefore it appears the invention would perform equally well by providing respective dimensions of the piston surfaces in order to facilitate a favorable sealing effect of a ring while preventing sticking of the ring to the piston head.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Geffroy in view of Bienemen et al. (U.S. Patent Publ’n No. 2017/0321627 “Bienemen”).
Regarding Claim 8, Geffroy discloses the invention substantially as claimed, but is silent concerning inclusion of a wear protection layer provided on at least one of the first projection surface and the second projection surface. 
However, Bienemen discloses a piston (10) having “a circumferential ring belt extending from the piston crown and having a plurality of ring grooves separated by piston 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the piston ring of Geffroy by providing a wear protection layer as described in Bienemen in order to facilitate slowing wear that will be realized by the piston during engine operation. 
Claims 9-11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Geffroy in view of Shin.
Regarding Claim 9, Geffroy discloses the invention substantially as claimed, including the piston according to Claim 7 (see rejection herein of Claim 7), while Shin discloses the piston ring of Claim 1 (see rejection herein of Claim 1).  When combined, the combination of references teaches that the recess (Shin (5)) and the projection (Geffroy (211)) are designed such that, the projection projects into the recess when the piston ring is mounted in the piston ring groove,  wherein the second surface extends parallel to the second projection surface, and the first surface extends parallel to the first projection surface or the first angle between the axial direction and the first surface is greater than the third angle between the axial direction and the first projection surface. 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Geffroy by providing the piston ring as described in Shin inserted into the ring groove of Geffroy in order to facilitate a favorable sealing effect of the ring while preventing sticking of the ring to the piston head (see Shin, column 2, lines 26-50, especially lines 44-50).
Regarding Claims 10 and 11, the combination of Geffroy and Shin discloses that when the piston ring of Shin is mounted in the piston ring groove of Geffroy, the piston ring will contact the lower groove flank of Geffroy, and wherein the first surface is spaced apart from the projection surface and the second surface is spaced apart from the second projection surface. Further, when the piston ring of Shin is mounted in the piston ring groove of Geffroy, the second surface will contact the second projection surface, an axial distance exists between the first surface and the first projection surface.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Geffroy by providing the piston ring as described in Shin inserted into the ring groove of Geffroy in order to facilitate a favorable sealing effect of the ring while preventing sticking of the ring to the piston head (see Shin, column 2, lines 26-50, especially lines 44-50).
Regarding Claim 16, Geffroy discloses that the piston ring groove (103) is situated in an upper end of the piston and is open above to a piston crown of the piston (see Abstract). 
Regarding Claim 18.
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Geffroy in view of Shin as applied to Claim 9 herein, and further in view of Rao and Bienemen.
Regarding Claim 15, the combination of Geffroy and Shin discloses the invention substantially as claimed, but is silent concerning inclusion of the claimed wear protection coating.
However, Rao discloses that the piston ring surface is provided with a wear protection layer (see Figure 6 and column 5, lines 46-50).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the piston ring of Shin by providing a wear protection layer as described in Rao in order to facilitate slowing wear that will be realized by the piston ring during engine operation. 
Further, Bienemen discloses a piston (10) having “a circumferential ring belt extending from the piston crown and having a plurality of ring grooves separated by piston lands. At least one of the piston lands, ring grooves or top surface of the crown is provided with a coating comprising hexagonal boron nitride” (see Abstract). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the piston ring of Geffroy by providing a wear protection layer as described in Bienemen in order to facilitate slowing wear that will be realized by the piston during engine operation. 
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, various references are cited that provide details of relevant pistons and pistons rings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/GRANT MOUBRY/Primary Examiner, Art Unit 3747